Case: 1:20-cv-00152-GHD-JMV Doc #: 7 Filed: 02/12/21 1 of 2 PagelD #: 57

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF MISSISSIPPI

ABERDEEN DIVISION
GLEN PAYTON PETITIONER
v. No. 1:20CV152-GHD-JMV
JOSH DAVIS RESPONDENT

ORDER DENYING PETITIONER’S MOTION
TO ALTER OR AMEND JUDGMENT

This matter comes before the court on the petitioner’s motion for reconsideration of the
court’s September 9, 2020, order transferring the instant petition for a writ of habeas corpus to
the Fifth Circuit for that court to decide whether the petitioner may proceed with a second or
successive petition. The court interprets the motion, using the liberal standard for pro se
litigants set forth in Haines v. Kerner, 404 U.S. 519 (1972), as a motion to amend judgment
under Fed. R. Civ. P. 59{e). An order granting relief under Rule 59(e) is appropriate when: (1)
there has been an intervening change in the controlling law, (2) where the movant presents newly
discovered evidence that was previously unavailable, or (3) to correct a manifest error of law or
fact. Schiller v. Physicians Res. Grp. Inc., 342 F.3d 563, 567 (5" Cir. 2003). The deadline for
seeking relief under Rule 59(e) is 28 days from entry of judgment.

Our sister court in the Southern District of Mississippi has made clear that “[w]hatever
may be the purpose of Rule 59(e) it should not be supposed that it is intended to give an unhappy
litigant one additional chance to sway the judge.” Atkins v. Marathon Le Tourneau Co., 130
F.R.D, 625, 626 (S.D. Miss. 1990) (citations omitted); Brown v. Mississippi Co-op Extension
Serv., 89 F. App'x 437, 439 (5" Cir. 2004) (citing Atkins with approval). The Atkins court

further cautioned that any litigant who brings a motion to reconsider based on the need to correct
Case: 1:20-cv-00152-GHD-JMV Doc #: 7 Filed: 02/12/21 2 of 2 PagelD #: 58

a clear error of law or manifest injustice should “evaluate whether what may seem to be a clear
error of law is in fact simply a point of disagreement between the Court and the litigant.” Id.
Rule 59 may not be used merely to re-urge an argument. See, e.g., Exxon Shipping Co. v.
Baker, 554 U.S. 471, 485 n.5 (2008) (“Rule 59(e) permits a court to alter or amend a judgment,
but it ‘may not be used to relitigate old matters, or to raise arguments or present evidence that
could have been raised prior to the entry of judgment.””) (citation omitted).

In the present motion, the petitioner argues that the court’s transfer order [4] is void for
want of subject matter jurisdiction. Indeed, the court transferred the petition to the Fifth Circuit
for that very reason, as district courts do not have subject matter jurisdiction over the decision
whether a habeas corpus petitioner may proceed with a second or successive petition. See 28
U.S.C. § 2244(a) and (b)(3)(c). The court thus agrees with Mr. Payton that subject matter
jurisdiction 1s lacking in this court; that is why the court transferred the petition to a court (the
Fifth Circuit) which may exercise jurisdiction over the issue.

The petitioner has not presented any justification that would warrant altering or amending
the judgment in the present case. Instead, he merely disagrees with the court’s findings. For
these reasons, the petitioner is not entitled to the relief he seeks in the instant motion. He has
neither asserted nor proven any of the justifications to amend a judgment under Fed. R. Civ. P.
59(e). As such, his request to alter or amend judgment is DENIED.

SO ORDERED, this, the | oO f day of February, 2021.

AN. SarisSan,,

SENIOR UNITED STATES DISTRICT JUDGE

 
